Citation Nr: 1539120	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for thoracic outlet syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to September 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2009, the Veteran submitted a claim of entitlement to service connection for hypertension.  The claim was denied in December 2009.  The Veteran submitted a notice of disagreement with this determination in April 2010.  The issue was included in an August 2012 statement of the case.  Significantly, the Veteran submitted a VA Form 9 in October 2012 wherein he indicated that he was limiting the appeal to the issue of entitlement to service connection chest pain.  Although the issue of entitlement to service connection for hypertension was identified as an issue on appeal in written argument submitted by the Veteran's representative in March and July 2015, this appears to have been inadvertent.  Since the Veteran excluded the issue from his substantive appeal, the Board will limit its consideration accordingly.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In February 2009, the Veteran submitted a claim of entitlement to service connection for a disorder manifested by chest pains.  Service connection had previously been granted for gastroesophageal reflux disease based on a prior claim regarding chest pain. 

In an August 2009 statement, the Veteran wrote that he had an extra cervical rib which had been stretching the nerves in his neck area causing chest pains and his left arm to go numb and dead.  

A VA examination was conducted in October 2009.  The examiner observed that the Veteran was diagnosed with gastroesophageal reflux while leaving or having just left the service.  An EGD examination was referenced as showing complications of gastroesophageal reflux disease.  The examiner also observed that the Veteran had surgery performed in April 2009 for left cervical rib resection.  The Veteran was experiencing left arm proximal chest and shoulder pain and associated numbness in the left arm and hand.  The Veteran was found to have neurogenic left-sided thoracic outlet syndrome from an extra cervical rib.  The assessment from the examination was gastroesophageal reflux associated with non-cardiac chest pain and also left-sided thoracic outlet syndrome with neuropathy.  The examiner opined that the Veteran's chest pains from the thoracic outlet syndrome and the gastroesophageal reflux were due to two different etiologies and not related to each other.  The examiner further opined that the Veteran's current chest pain, status post-surgery was not caused by military service.  The examiner found the Veteran's chest pain in the military was from gastroesophageal reflux.  

In October 2012, the Veteran wrote that, during active duty, he had chest pains and he also experienced numbness in the neck and left arm and that these pains were different from the chest pains due to gastroesophageal reflux disease.  He had been living with his arm going numb for many years.

A service treatment record dated in February 1990 reveals the Veteran reported that he had had chest pain which was occasionally associated with numbness in the arm.

The Board finds that an additional medical opinion is required to address the Veteran's claim.  There is evidence in the service treatment records that Veteran informed a health care professional of intermittent numbness  in the arms.  He has also reported that he continued to experience numbness in the arms and he is competent to so assert.  The examiner who conducted the October 2009 VA examination noted that the left arm complaints were linked to thoracic outlet syndrome but did not address the Veteran's reports of continuity of symptoms.  The Board finds a remand is required for a VA examination to determine if the Veteran's reports of arm numbness during active duty were etiologically linked to the thoracic outlet syndrome which was diagnosed after service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the November 2009 VA examination.  The examiner should be requested to prepare an addendum which addresses the following:

The examiner must assume that the Veteran experienced arm numbness during active duty and thereafter.  Based on this assumption, the review of the Veteran's other pertinent history to specifically include all pertinent complaints and findings in service, the examiner must state an opinion as to whether there is a 50 percent or better probability that the Veteran's thoracic outlet syndrome originated during active duty or is otherwise etiologically related to service.  The examiner should address the in-service symptomology and post-service complaints and medical evidence (or the lack thereof).  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the examiner who conducted the November 2009 VA examination is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.
  
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 2015).

